Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the response filed 6/28/2022 and claims filed 1/10/2021, wherein claims 1-12 are pending and claims 2-8 are withdrawn. 

Election/Restrictions
Applicant’s election without traverse of species I, claims 1 and 9-12 in the reply filed on 6/28/2022 is acknowledged.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, “the waterproof strips that are arranged in a cross shape” is lacking antecedent basis. It is unclear if the applicant is trying to be inclusive of the waterproof strip of claim 11, however, it appears from applicant’s figures that the waterproof strip of claim 11 is separate structure from the cross shaped strips at the neck welding line. 

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (U.S. Patent No. 4272851).

	Regarding claim 1, Goldstein teaches a medical protective garment (10, capable of being used in a medical environment), comprising: a pair of front fabric pieces (16 on left side of zipper at front, 16 on right side of zipper at front, fig, 2, col. 1, lines 29-35, col. 2, lines 28-32), each including an integral front body part, an integral front trouser and an integral front sleeve that are connected to each other (figs 1,2)(integral is defined  by dictionary.com as “of, relating to, or belonging as a part of the whole; constituent or component”, the front body part, front trouser, and front sleeve on each side are connected together on their respective side to form the front fabric pieces and therefore are considered to be integral).; a pair of rear fabric pieces (16 on left side of center seam, 16 on right side of center seam, fig. 3, col. 1, lines 29-35, col. 2, lines 28-32), each including an integral rear body part, an integral rear trouser and an integral rear sleeve that are connected to each other (fig. 3, integral is defined  by dictionary.com as “of, relating to, or belonging as a part of the whole; constituent or component”, the rear body part, rear trouser, and rear sleeve on each side are connected together on their respective side to form the rear fabric pieces and therefore are considered to be integral); a headgear fabric piece (12), wherein heat welding lines are formed on joints of the headgear fabric piece, the pair of front fabric pieces and the pair of rear fabric pieces (figs. 1-4, col. 2, lines 28-53)(ultrasonic welding bonds material due to frictional heat); and a weldable zipper (44) including a pair of zipper strips (fig. 7, zipper strips attaching to 16), and a material of the pair of zipper strips being heat welded to the pair of front fabric pieces (figs. 1,2,7, col. 2 ,lines 67-68, col. 3, lines 1,2, 23-26, zipper can be bonded to the pair of front fabric pieces via ultrasonic welding, ultrasonic welding bonds material due to frictional heat).
It is noted that “heat welded” and “heat welding” recite  product-by-process limitations. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. Goldstein discloses the structural limitations as claimed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Patent No. 4272851) in view of Hannon (U.S. Patent No. 8435617).

	Regarding claim 9, Goldstein fails to teach each of the heat welding lines includes a heat welding solid line and a heat welding broken line, and the heat welding broken line is parallel to the heat welding solid line.
	Hannon teaches heat weld lines for use on garments (col. 4, lines 12-42) including a heat welding solid line (14 or another solid line, figs. 1C-1E) and a heat welding broken line (6) (col. 4, lines 16-49, col. 5, lines 18-22) and the heat welding broken line is parallel to the heat welding solid line (figs. 1C-1E).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed each of the heat welding lines of Goldstein in view of Hannon so as to include  a heat welding solid line and a heat welding broken line, and the heat welding broken line is parallel to the heat welding solid line in order to provide a flexible, durable, strong, and crack resistant liquid-proof seam (col. 2, lines 24-31 of Hannon).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Patent No. 4272851) in view of Kelsey et al. (U.S. 20100175230).

Regarding claim 10, Goldstein fails to teach each of the pair of zipper strips of the weldable zipper includes a sheet, and wherein a convex rib is formed on one of the sheets and a clamping strip is formed on another one of the sheets, and the clamping strip clamps the convex rib and each sheet further includes a guiding protrusion.
Kelsey teaches a weldable zip closure (10,70,90)(at least figs. 1-4) (paras. 36,40) comprising a pair of zipper strips (10,70) wherein each of the pair of zipper strips of the weldable zipper includes a sheet (see annotated fig.), and wherein a convex rib is formed on one of the sheets and a clamping strip is formed on another one of the sheets (see annotated fig.), and the clamping strip clamps the convex rib and each sheet further includes a guiding protrusion(see annotated fig.) (aids in guiding the rib/clamp connection) (paras. 37, 41).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the zipper of Goldstein with the Zipper of Kelsey so as to provide a weldable zipper wherein each of the pair of zipper strips includes a sheet, and wherein a convex rib is formed on one of the sheets and a clamping strip is formed on another one of the sheets, and the clamping strip clamps the convex rib and each sheet further includes a guiding protrusion in order to provide a waterproof closure that decreases the likelihood of pull out (the rails disengaging from the bottom stop or sliding past each other when a force parallel to the axis of the rails is applied)(paras. 3,5, abstract).

    PNG
    media_image1.png
    552
    612
    media_image1.png
    Greyscale

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Patent No. 4272851) in view of Myerscough et al. (U.S. 20200196717).

Regarding claim 11, Goldstein teaches the weldable zipper is disposed between the pair of front fabric pieces (figs. 5, 7), the pair of zipper strips of the weldable zipper are respectively connected to an inner edge of the pair of front fabric pieces (fig. 7), but doesn’t specifically teach a front horizontal waterproof strip attached to a lower end of the weldable zipper.
Myerscough et al. teaches a horizontal waterproof strip (88) is attached to a lower end of a zipper (para. 89, fig. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached a front horizontal waterproof strip to a lower end of the zipper of Goldstein in view of  Myerscough in order  to further seal and waterproof where the bottom of the zipper attaches to the garment (para. 89 of Myerscough). The horizontal waterproof strip of the combined reference is considered to be a front horizontal waterproof strip because it would be in front of the wearer when the garment is worn.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Patent No. 4272851) in view of Bednar et al. (U.S. 20210037898) and further in view of Hannon (U.S. Patent No. 8435617).

	Regarding claim 12, Goldstein teaches a back of the medical protective garment includes a rear central heat welding line (central vertical weld line, fig. 3) and a neck heat welding line (welding line across neck at bottom of hood, fig. 3), the rear central heat welding line being connected to an inner edge of the pair of rear fabric pieces and extending to the headgear fabric piece (fig. 3, col. 2, lines 28-39) , the neck heat welding line being connected to the headgear fabric piece through the pair of rear fabric pieces (fig. 3), and teaches intersecting strips (26) (col. 2, lines 40-62)  at a junction of the rear central heat welding line and the neck heat welding line (fig. 3); but doesn’t specifically teach the intersecting strips are arranged in a cross shape and are waterproof.
	Bednar teaches a hood (109) formed with a central seam that intersects a central portion of the back neck seam(1304) (para. 56, fig. 13).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the headgear of Goldstein with a central weld seam (having the configuration of the weld seams of Goldstein (i.e. including 26)) that intersects a central portion of  the neck heat welding line of Goldstein (i.e. where the rear central heat weld line intersects the neck heat welding line) in view of Bednar in order to allow for a more tailored fit/shape of the headgear. The Goldstein/Bednar combined reference would result in intersecting strips arranged in a cross shape due to the headgear central weld seam including binding (26).
	The Goldstein/Bednar combined reference fails to teach the strips are waterproof. 
Hannon teaches heat weld lines for use on garments (col. 4, lines 12-42) and a reinforcement waterproof tape (5) extending over the seam lines (col. 4, lines 63-67, col. 5, lines 1-11)(fig. 1B).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced the strips of the Goldstein/Bednar combined reference with a waterproof reinforcement tape in view of Hannon in order to provide further waterproof protection to the garment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732